64 F.3d 667
76 A.F.T.R.2d 95-6154, 95-2 USTC  P 50,487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jon C. WALKER, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 93-71055.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 18, 1995.

1
Before:  D.W. NELSON, T.G. NELSON, Circuit Judges, and KING** District Judge.

ORDER

2
Counsel for Appellant Walker has responded to the court's Order to Show Cause, suggesting the appeal be dismissed.  The Order to Show Cause is discharged.


3
The decisions of this court mentioned in the Order to Show Cause make it clear that this appeal has no substantive merit, and the response concedes as much in suggesting dismissal.


4
The decision of the Tax Court is AFFIRMED.  Costs to Appellee.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation